Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
           This EMPLOYMENT AGREEMENT (“Agreement”) is entered into this 3rd day
of January 2014  by and between KEYUAN PETROCHEMICALS,INC., a US listed company
located at Qingshi Industrial Zone, the Economy & Technology Development
District, Ningbo City, Zhejiang Province, PRC 315803  ("Party A"), and Mr.Zhen
Bao Jun, a PRC resident, born on June 2nd, 1974, with the PRC ID No.
330106197406024013 and serving as the chief financial diector of Party A,
 
WITNESSETH
 
           WHEREAS, the parties hereto desire to enter into this Agreement to
define and set forth the terms and conditions of the employment of Party B by
Party A;
 
           NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth below, it is hereby covenanted and agreed by both parties
as follows:


            Term


           This is an open-ended agreement. The effective date of this Agreement
is January 3, 2014 (“Effective Date”).


            Scope of Duties


           Party A hereby employs Party B as the chief financial director of
Party A (“CFO”) and Party B agrees to serve in such capacity and assume other
duties and responsibilities as may be mutually agreed upon by both parties.
Party B shall perform his duties in satisfactory manner and Party A is
authorized to adjust Party B’s position and evaluation standards based on Party
B’s performance.


            Working Location


           Based on specific needs, Party A will assign Party B to work in the
office location of Party A’s headquarters, subsidiaries, controlling affiliates
or any other branches.


            Working Schedule


           The working schedule of Party B shall comply with applicable PRC
laws. Based on Party B’s duties, Party B’s working hours shall be calculated
under the Integrated Working Hour Computation System (rather than the Standard
Hours System and Flexible Hours System). If Party B is reassigned to a different
position, the computation system shall be changed accordingly.
 
            Vacation


           Party A adopts a vacation policy which complies with the PRC laws and
is adjusted in accordance with its specific needs. Party B has the full right to
enjoy all the national legal holidays under relevant PRC regulations.


            Compensation
 
1) Party B shall be compensated for his services in accordance with the mutual
agreements between Party A and Party B which shall correspond with Party B’s
position and duties.
 
 
 

--------------------------------------------------------------------------------

 
 
2) Party B’s compensation may be adjusted in accordance with the change of Party
B’s position in the company.


3) Party B shall be paid no later than the fifteen (15th) day of each month for
his services in the previous month. Party A shall withhold personal income tax
for Party B before payment.


            Social Insurance


1) Party B shall pay part of the premium for his social insurance, which shall
be deducted by Party A from Party B’s salary.
 
2) Party B shall be entitled to reasonable medical treatment for any disability
or occupational disease during the term of this Agreement, as determined by
applicable PRC laws and the local government regulations.
 
            Labor Protection, Working Condition and Prevention of Occupational
Disease
 
1) Party A shall provide Party B with labor protection in accordance with
applicable PRC laws.
 
2) Party B shall strictly comply with relevant safety regulations, operation
standards and procedures of PRC.


            Discipline and Reward


1) Party B shall perform his duties in compliance with Party A’s working
discipline and employee manual.


2) Party A shall train Party B in the beginning of his employment.


            Amendment


1) This Agreement may be amended by mutual agreement of both parties. Any
amendment shall not become effective without written consent by both parties.
 
2) This amend of this Agreement shall comply with applicable provisions of PRC
law.


            Remedies and Termination


1) The termination, cancellation and extension of this Agreement shall be
conducted in compliance with the Labor Employment Law of the People’s Republic
of China, as well as relevant provincial and municipal regulations.


2) Any working transfer shall be conducted in accordance with the mutual
agreement of both parties. Remedies shall be paid following such transfer.


3) Party B shall give Party A a thirty (30) day notice prior to the termination
of this Agreement and a three (3) day notice during the trial period.
 
 
2

--------------------------------------------------------------------------------

 
 
4) Party B can not unilaterally terminate this Agreement before returning all of
Party A’s assets used by Party B during the term. Party A shall be entitled to
remedy for any loss or damage resulting from Party A’s unilateral termination
without notification.


            Miscellaneous


1) Party B shall keep confidential all of Party A’s trade and technology
secrets, and refrain from participating in any entity or business activity which
might have a conflict of interest with Party A. After the termination of this
Agreement, Party B shall continue to comply with the confidentiality
requirements.


2) Both parties shall enter into a training agreement contemplating the service
period. If the service period is longer than the term of this Agreement, the
term shall be extended to the last day of the service period.


3) Party B shall give Party A a minimum of six (6) month notice in written form
prior to any resignation. Whether the resignation formality is duly conducted
shall be mutually determined by both parties. Party B’s employment is not
terminated unless all formalities are completed.


            Notice
 
          Any notice required or permitted to be given under this Agreement
shall be in writing and be delivered in person or by mail to the addresses as
provided in this Agreement. One party shall immediately notify the other in
writing upon any change of address.


            Warranties and Representations


          Party B warrants and represents as follows:


1) Party B is not affiliated to or in any form of employment relationship with
any other entity, organization or individual. Party B shall indemnify Party A
against any loss or damage arising from Party B’s employment or personnel
disputes with any other entity, organization or individual.


2) Party B is not in violation of any duty or responsibility to any other entity
by entering into this Agreement.


3) Party B full acknowledges the terms and provision of this Agreement before
signing.


4) Party B will not enter into any employment relationship with any other
entity, organization or individual during the term of this Agreement.


5) Party B enters into this Agreement on his own will.   
 
            Non-Compete


1) For a period ending two (2) years after the termination date of this
Agreement, Party B shall neither engage in any identical or similar business as
Party A, nor disclose any of Party B’s trade secrets to any enterprise,
individual or other third party which is competing, directly or indirectly, with
Party A. Party B is also prohibited from joining any enterprise that is directly
or indirectly competing with Party A.
 
 
3

--------------------------------------------------------------------------------

 
 
2) For a period ending two (2) years after the termination date of this
Agreement, Party B shall not, for his own or any other entity’s interest,
engages in or attempts to engage in any of the following activities:


a) solicit or attempt to solicit any of Party A’s employees, either in position
or have left Party A within a year, to participate in any of the activities as
provided in Sub-section One of this provision;
 
b) solicit, persuade or contact Party A’s clients ( “clients” means those
enterprises or individuals having trading relations with Party A for a period of
two (2) years before Party B officially leaves Party A), or solicit Party A’s
clients to terminate or reduce its normal business activities with Party A, or
accept orders or business which originally belongs to Party A in the ordinary
course of business.


c) upon violation of this provision by Party B, Party B shall unconditionally
pay a penalty fee of RMB 200,000 to Party A; If the loss or damage suffered by
Party A exceeds RMB 200,000, Party A shall have the right to claim for the extra
amount from Party B. Upon mutual agreement, the amount of the penalty fee is
foreseeable and can be pre-determined by both parties without subjecting to any
court order or arbitration award.


d) as consideration, Party A shall pay Party B a non-competition fee as provided
below:


          Amount of the fee: RMB 500,000
          Method of payment: Lump sum payment after two (2) years from Party B’s
termination date


            Mediation and Arbitration


1)  Party B may seek assistance or advice from the union if Party B considers
his legal interest is infringed.


2) Any controversy, claim or dispute arising out of or relating to this
Agreement shall be resolved by negotiation first, if the dispute can not be
resolved through negotiation, such dispute shall be settled by arbitration in
accordance with relevant PRC laws and local regulations.


            Whole Agreement


          The terms and provisions in this Agreement constitute the whole
agreement between both parties and shall have the same effect as the rules and
regulations as established by Party A.


1) Any amendment of this Agreement shall be effective in written form by both
parties.
 
2) Any training agreement (if any) does not become void or unexercisable due to
the termination of this Agreement.


3) This Agreement is made in duplicate with each party holding a copy.
 
 
4

--------------------------------------------------------------------------------

 
 
                       Party A:      KEYUAN PETROCHEMICALS,INC
 
                       Party B:      Zhen Bao Jun


                       Date:           December 28th , 2013
 
5

--------------------------------------------------------------------------------


